                                                                   Case 8:20-bk-11507-ES       Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14         Desc
                                                                                                Main Document    Page 1 of 22


                                                                   1   Ira D. Kharasch (CA Bar No. 109084)
                                                                       John W. Lucas (CA Bar No. 271038)
                                                                   2   Jason H. Rosell (CA Bar No. 269126)
                                                                       Victoria A. Newmark (CA Bar No. 183581)
                                                                   3   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   4   Los Angeles, California 90067
                                                                       Telephone: (310) 277-6910
                                                                   5   Facsimile: (310) 201-0760
                                                                       E-mail: ikharasch@pszjlaw.com
                                                                   6            jlucas@pszjlaw.com
                                                                                jrosell@pszjlaw.com
                                                                   7            vnewmark@pszjlaw.com

                                                                   8   Counsel to Debtors and Debtors in Possession

                                                                   9                             UNITED STATES BANKRUPTCY COURT

                                                                  10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                  11                                      SANTA ANA DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                         Case No. 8:20-bk-11507-ES
                                        LOS ANGELES, CALIFORNIA




                                                                  13   HCA WEST, INC., et al.,                        Chapter 11
                                           ATTORNEYS AT LAW




                                                                  14                      Debtors and Debtors-in      Jointly Administered With Case Nos.:
                                                                                          Possession.                 8:20-BK-11508-ES and 8:20-BK-11509-ES
                                                                  15
                                                                       Affects:                                       NOTICE AND MOTION OF DEBTOR
                                                                  16                                                  HNA, INC. FOR THE ENTRY OF AN
                                                                          All Debtors                                 ORDER AUTHORIZING REJECTION,
                                                                  17                                                  PURSUANT TO 11 U.S.C. § 365(A), OF
                                                                           HCA WEST, INC., ONLY                       ADP TOTALSOURCE CLIENT
                                                                  18                                                  SERVICES AGREEMENT;
                                                                                                                      MEMORANDUM OF POINTS AND
                                                                  19       HAI EAST, INC., ONLY                       AUTHORITIES IN SUPPORT;
                                                                                                                      DECLARATION OF DAVID
                                                                  20       HNA, INC., ONLY                            STAPLETON IN SUPPORT THEREOF

                                                                  21                                                  Date:        May 20, 2021
                                                                                                                      Time:        10:30 a.m. (Pacific Time)
                                                                  22                                                  Place:       ZoomGov

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                   Case 8:20-bk-11507-ES        Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14                Desc
                                                                                                 Main Document    Page 2 of 22


                                                                   1   TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY JUDGE,
                                                                       THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS, THE OFFICE OF THE
                                                                   2   UNITED STATES TRUSTEE, ADP TOTALSOURCE, INC., AND OTHER PARTIES IN
                                                                       INTEREST:
                                                                   3
                                                                               PLEASE TAKE NOTICE that the above-captioned debtor and debtor in possession, HCA,
                                                                   4
                                                                       Inc. (the “Debtor”), hereby files this notice and Motion of Debtor HNA, Inc. for the Entry of an
                                                                   5
                                                                       Order Authorizing Rejection, Pursuant to 11 U.S.C. § 365(a), of ADP TotalSource Client Services
                                                                   6
                                                                       Agreement.
                                                                   7
                                                                               PLEASE TAKE FURTHER NOTICE that this Motion is based upon all pleadings and
                                                                   8
                                                                       papers on file in these chapter 11 cases, the attached Declaration of David Stapleton, the oral
                                                                   9
                                                                       argument of counsel, and any evidence submitted to the Court prior to or during the hearing on this
                                                                  10
                                                                       Motion.
                                                                  11
                                                                               PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(f), if you wish to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       oppose the Motion, you must file a written response with the Court and serve a copy of it on the
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       Debtor’s counsel (at the address indicated above) and the Office of the United States Trustee no later
                                                                  14
                                                                       than 14 days prior to the hearing. The failure to timely respond in the manner set forth above may
                                                                  15
                                                                       be deemed consent to the relief requested in the Motion or a waiver of any right to oppose the
                                                                  16
                                                                       Motion.
                                                                  17
                                                                               PLEASE TAKE FURTHER NOTICE that a hearing to consider the Motion will be held
                                                                  18
                                                                       before the Honorable Erithe A. Smith, United States Bankruptcy Judge, Central District of
                                                                  19
                                                                       California, on May 20, 2021 at 10:30 a.m. (Pacific Time).
                                                                  20
                                                                               PLEASE TAKE FURTHER NOTICE that because of the COVID-19 pandemic, the
                                                                  21
                                                                       Court will conduct the hearing using ZoomGov audio and video technology. Information on
                                                                  22
                                                                       how to participate in the hearing using ZoomGov is provided below.
                                                                  23
                                                                               PLEASE TAKE FURTHER NOTICE that video and audio connection information for the
                                                                  24
                                                                       hearing will be provided on Judge Smith’s publicly posted hearing calendar, which may be viewed
                                                                  25
                                                                       online at: https://www.cacb.uscourts.gov/judges/honorable-erithe-smith.       For more details on
                                                                  26
                                                                       appearing via ZoomGov, please see the “Notice of Video and Telephonic Appearance Procedures”
                                                                  27
                                                                       in the Telephonic Instructions section of the referenced website.
                                                                  28
                                                                               PLEASE TAKE FURTHER NOTICE that the following is the unique ZoomGov
                                                                                                        2
                                                                       DOCS_LA:337139.1
                                                                   Case 8:20-bk-11507-ES          Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14         Desc
                                                                                                   Main Document    Page 3 of 22


                                                                   1   connection information for the above-referenced hearing:

                                                                   2            Meeting URL:      https://cacb.zoomgov.com/j/1607972848

                                                                   3            Meeting ID:       160 797 2848

                                                                   4            Password:         852143

                                                                   5            Telephone conference lines: 1 (669) 254-5252 or 1 (646) 828-7666

                                                                   6            PLEASE TAKE FURTHER NOTICE that more information on using ZoomGov to

                                                                   7   participate in this hearing is available on the Court’s website at the following web address:

                                                                   8   https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-participants.

                                                                   9
                                                                       Dated:    April 28, 2021                    PACHULSKI STANG ZIEHL & JONES LLP
                                                                  10

                                                                  11                                               By       /s/ John W. Lucas
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                            Ira D. Kharasch (CA Bar No. 109084)
                                                                  12                                                        John W. Lucas (CA Bar No. 271038)
                                                                                                                            Jason H. Rosell (CA Bar No. 269126)
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                        Victoria A. Newmark (CA Bar No. 183581)
                                           ATTORNEYS AT LAW




                                                                  14                                                        Counsel to the Debtors and
                                                                                                                            Debtors in Possession
                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        3
                                                                       DOCS_LA:337139.1
                                                                   Case 8:20-bk-11507-ES         Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14                 Desc
                                                                                                  Main Document    Page 4 of 22


                                                                   1                                                      I.

                                                                   2                                             BACKGROUND

                                                                   3   A.      Jurisdiction and Venue
                                                                   4           The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is a

                                                                   5   core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue for proceedings on this Motion is proper

                                                                   6   in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                                   7   B.      General Background
                                                                   8           On May 26, 2020 (the “Petition Date”), the Debtor and each of its debtor affiliates

                                                                   9   (collectively, the “Debtors”), each filed voluntary petitions for relief under chapter 11 of Title 11 of

                                                                  10   the United States Code (the “Bankruptcy Code”). The Debtors continue to operate and manage

                                                                  11   their affairs as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   On June 15, 2020, the United States Trustee for the Central District of California, pursuant to section
                                        LOS ANGELES, CALIFORNIA




                                                                  13   1102(a)(1) of the Bankruptcy Code, appointed the Official Committee of Unsecured Creditors (the
                                           ATTORNEYS AT LAW




                                                                  14   “Committee”).

                                                                  15           The factual background regarding the Debtors, including their current and historical

                                                                  16   business operations and the events precipitating their chapter 11 filings, is set forth in detail in the

                                                                  17   Declaration of Ni Huang, President and Chief Financial Officer in Support of Emergency First Day

                                                                  18   Motions [Docket No. 17], and incorporated herein by reference.

                                                                  19   C.      The Contract

                                                                  20           The Debtor is party to that certain ADP TotalSource Client Services Agreement dated May

                                                                  21   12, 2009 (the “Contract”), a copy of which is attached as Exhibit B hereto.               The Contract

                                                                  22   contemplates that ADP TotalSource, Inc. (“ADP TotalSource”) will provide payroll; employment

                                                                  23   practices guidance; maintenance of worker’s compensation insurance, group health, and other

                                                                  24   employee benefits; and other human resources services (the “Services”).

                                                                  25           The Debtor no longer has any employees and, thus, is no longer in need of any of the

                                                                  26   Services, which involve solely the payment and maintenance of a workforce. Moreover, any balance

                                                                  27   of the Debtors’ deposit (after any valid offset) should be refunded by ADP TotalSource to the estate

                                                                  28   upon termination of the Contract.

                                                                                                                          4
                                                                       DOCS_LA:337139.1
                                                                   Case 8:20-bk-11507-ES        Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14               Desc
                                                                                                 Main Document    Page 5 of 22


                                                                   1           The Debtor does not believe that any administrative liability is accruing under the Contract

                                                                   2   since there are no Services currently being provided thereunder. However, in an abundance of

                                                                   3   caution, in the Debtor’s business judgment, the Debtor believes that the Contract should be rejected,

                                                                   4   effective as of the date of filing of the Motion (the “Rejection Effective Date”).

                                                                   5                                                     II.

                                                                   6                                         RELIEF REQUESTED

                                                                   7           By this Motion, the Debtor seeks the entry of an order approving the rejection of the

                                                                   8   Contract, identified above and on Exhibit B annexed hereto, effective on the Rejection Effective

                                                                   9   Date. A proposed form of order is attached hereto as Exhibit A.

                                                                  10                                                    III.

                                                                  11                                               ARGUMENT
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           Section 365(a) permits a debtor to assume or reject an executory contract or unexpired lease
                                        LOS ANGELES, CALIFORNIA




                                                                  13   upon the authority of the court after notice and a hearing. The question of whether a contract or
                                           ATTORNEYS AT LAW




                                                                  14   lease should be rejected, and, if not, on what terms it should be assumed, is one of business

                                                                  15   judgment. See Group of Institutional Investors v. Chicago, Milwaukee, St. Paul and Pacific R. Co.,

                                                                  16   318 U.S. 523, 550 (1943), rehearing denied, Group of Institutional Investors v. Abrams, 318 U.S.

                                                                  17   803 (1943). Under the Bankruptcy Code, most courts have applied the business judgment test to the

                                                                  18   decision to assume or reject a contract or lease. See Orion Pictures Corp. v. Showtime Networks,

                                                                  19   Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993); Richmond Leasing Co. v.

                                                                  20   Capital Bank N.A., 762 F.2d 1303 (5th Cir. 1985); see also Agarwal v. Pomona Valley Med. Group,

                                                                  21   Inc. (In re Pomona Valley Med. Group, Inc.), 476 F.3d 665, 670 (9th Cir. 2007); Durkin v. Benedor

                                                                  22   Corp. (In re G.I. Indus., Inc.), 204 F.3d 1276, 1281 (9th Cir. 2000) (“a bankruptcy court applies the

                                                                  23   business judgment rule to evaluate a trustee’s rejection decision”). The Ninth Circuit Bankruptcy

                                                                  24   Appellate Panel has stated the standard by which debtors should exercise their business judgment as

                                                                  25   follows: “What are the criteria which the court and the trustee [debtor in possession] should

                                                                  26   legitimately consider in exercising their ‘business judgment?’ The primary issue is whether

                                                                  27   [assumption or] rejection would benefit the general unsecured creditors.” Robertson v. Pierce (In re

                                                                  28   Chi-Feng Huang), 23 B.R. 798, 801 (9th Cir. B.A.P. 1982).

                                                                                                                          5
                                                                       DOCS_LA:337139.1
                                                                   Case 8:20-bk-11507-ES            Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14              Desc
                                                                                                     Main Document    Page 6 of 22


                                                                   1           It is settled in the Ninth Circuit that a bankruptcy court may approve retroactive rejection of

                                                                   2   executory contracts or unexpired leases. In In re At Home Corp., 392 F.3d 1064, 1065 (9th Cir.

                                                                   3   2004), the Ninth Circuit held, in approving rejection of a nonresidential property lease, that

                                                                   4   retroactive rejection is within a bankruptcy court’s equitable powers “when ‘necessary or appropriate

                                                                   5   to carry out the provisions of’ § 365(d).” Id. at 1071; see also 10 COLLIER ON BANKRUPTCY

                                                                   6   ¶ 6006.01[3] (16th ed. rev. 2011) (noting that the “new majority view” is to allow “retroactive

                                                                   7   application of an order of rejection, back to the date that the motion was filed, based on equitable

                                                                   8   considerations.”).

                                                                   9           The Debtor seeks to reject the Contract, in accordance with principles of sound business

                                                                  10   judgment, based on the non-existence of any need for the Services. Thus, if the Contract is not

                                                                  11   terminated as of the Rejection Effective Date, it would burden the Debtor and its estate if they were
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   to accrue unnecessary administrative expense claims without any corresponding benefit. As set forth
                                        LOS ANGELES, CALIFORNIA




                                                                  13   above, the Debtor has no further use for the Contract, and the Contract no longer provides any
                                           ATTORNEYS AT LAW




                                                                  14   economic benefit to the Debtor.

                                                                  15           In summary, the Debtor has determined that the cost of performing any obligations under the

                                                                  16   Contract and incurring unnecessary administrative expenses will exceed any value. Thus, the Debtor

                                                                  17   submits that rejection of the Contract is in the best interests of the Debtor’s estate and creditors, and

                                                                  18   other parties in interest, and well within the business judgment of the Debtor.          National Labor

                                                                  19   Relations Board v. Bildisco & Bildisco, 465 U.S. 513, 528, 104 S. Ct. 1188, 1997 (1984); see also In

                                                                  20   re Rega Properties, Ltd., 894 F.2d 1136, 1140 (9th Cir. 1990).

                                                                  21           The Debtor may have claims against the ADP TotalSource arising under, or independently

                                                                  22   of, the Contract. The Debtor does not waive such claims by the filing of this Motion or by the

                                                                  23   rejection of the Contract.

                                                                  24                                                     IV.

                                                                  25                                              CONCLUSION

                                                                  26           Based on the foregoing and such additional reasons as may be advanced at or prior to the

                                                                  27   hearing on this Motion, the Debtor respectfully requests that this court enter an order authorizing the

                                                                  28   Debtor to (i) reject the Contract attached as Exhibit B hereto, effective April 28, 2021; and (ii)

                                                                                                                          6
                                                                       DOCS_LA:337139.1
                                                                   Case 8:20-bk-11507-ES          Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14          Desc
                                                                                                   Main Document    Page 7 of 22


                                                                   1   granting such other and further relief as this Court deems proper.

                                                                   2
                                                                       Dated:    April 28, 2021                     PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3

                                                                   4                                                By       /s/ John W. Lucas
                                                                                                                             Ira D. Kharasch (CA Bar No. 109084)
                                                                   5                                                         John W. Lucas (CA Bar No. 271038)
                                                                                                                             Jason H. Rosell (CA Bar No. 269126)
                                                                   6                                                         Victoria A. Newmark (CA Bar No. 183581)
                                                                   7                                                         Counsel to the Debtors and
                                                                                                                             Debtors in Possession
                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         7
                                                                       DOCS_LA:337139.1
                                                                   Case 8:20-bk-11507-ES             Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14                       Desc
                                                                                                      Main Document    Page 8 of 22


                                                                   1           I, David Stapleton, being duly sworn, says:

                                                                   2           1.         I am the Chief Restructuring Officer of the above-captioned debtors (the “Debtors”).

                                                                   3   I am also President of Stapleton Group (“SG”), a consulting firm that provides services involving,

                                                                   4   among other things, interim and wind-down management, turnaround, crisis management and

                                                                   5   financial restructuring in chapter 11 cases. On February 2, 2021, the Court approved my engagement

                                                                   6   as CRO of the Debtors. My responsibilities include the disposition of the Debtors’ remaining assets

                                                                   7   and wind down of the estates. On February 2, 2021, the Court approved my engagement as CRO of

                                                                   8   the Debtors. My responsibilities include the disposition of the Debtors’ remaining assets and wind

                                                                   9   down of the estates.

                                                                  10           2.         The statements set forth in this declaration (the “Declaration”) are based upon my

                                                                  11   personal knowledge, upon information and belief, and upon client matter records kept in the ordinary
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   course of business that were reviewed by me or other personnel of SG or its affiliates and I am duly
                                        LOS ANGELES, CALIFORNIA




                                                                  13   authorized to make this declaration on behalf of SG.
                                           ATTORNEYS AT LAW




                                                                  14           3.         I submit this declaration in support of the Debtors’ Motion for the Entry of An Order

                                                                  15   Authorizing Rejection, Pursuant to 11 U.S.C. § 365(a), of ADP TotalSource Client Services

                                                                  16   Agreement (the “Motion”), which is being filed concurrently herewith.1

                                                                  17           4.         The Debtor is party to that certain ADP TotalSource Client Services Agreement dated

                                                                  18   May 12, 2009 (the “Contract”), a copy of which is attached to the Motion as Exhibit B. The

                                                                  19   Contract contemplates that ADP TotalSource, Inc. (“ADP TotalSource”) will provide payroll;

                                                                  20   employment practices guidance; maintenance of worker’s compensation insurance, group health, and

                                                                  21   other employee benefits; and other human resources services (the “Services”).

                                                                  22           5.         The Debtor no longer has any employees and, thus, is no longer in need of any of the

                                                                  23   Services, which involve solely the payment and maintenance of a workforce. Moreover, any balance

                                                                  24   of the Debtors’ deposit (after any valid offset) should be refunded by ADP TotalSource to the estate

                                                                  25   upon termination of the Contract.

                                                                  26           6.         The Debtor does not believe that any administrative liability is accruing under the

                                                                  27   Contract since there are no Services currently being provided thereunder. However, in an abundance

                                                                  28
                                                                       1
                                                                           A capitalized term used but not defined herein shall the meaning ascribed to it in the Motion.
                                                                                                                                   8
                                                                       DOCS_LA:337139.1
Case 8:20-bk-11507-ES   Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14   Desc
                         Main Document    Page 9 of 22
                                                                   Case 8:20-bk-11507-ES   Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14   Desc
                                                                                            Main Document    Page 10 of 22


                                                                   1

                                                                   2                           EXHIBIT A
                                                                   3

                                                                   4

                                                                   5
                                                                                                    Proposed Order
                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:337139.1
                                                                   Case 8:20-bk-11507-ES        Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14                Desc
                                                                                                 Main Document    Page 11 of 22


                                                                   1   Ira D. Kharasch (CA Bar No. 109084)
                                                                       John W. Lucas (CA Bar No. 271038)
                                                                   2   Jason H. Rosell (CA Bar No. 269126)
                                                                       Victoria A. Newmark (CA Bar No. 183581)
                                                                   3   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   4   Los Angeles, California 90067
                                                                       Telephone: (310) 277-6910
                                                                   5   Facsimile: (310) 201-0760
                                                                       E-mail: ikharasch@pszjlaw.com
                                                                   6            jlucas@pszjlaw.com
                                                                                jrosell@pszjlaw.com
                                                                   7            vnewmark@pszjlaw.com

                                                                   8
                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                            SANTA ANA DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                             Case No. 8:20-bk-11507-ES
                                        LOS ANGELES, CALIFORNIA




                                                                  13   HCA WEST, INC., et al.,                            Chapter 11
                                           ATTORNEYS AT LAW




                                                                  14                        Debtors and Debtors-in        Jointly Administered With Case Nos.:
                                                                                            Possession.                   8:20-BK-11508-ES and 8:20-BK-11509-ES
                                                                  15
                                                                       Affects:                                           ORDER AUTHORIZING DEBTOR HNA,
                                                                  16                                                      INC. TO REJECT ADP TOTALSOURCE
                                                                           All Debtors                                    CLIENT SERVICES AGREEMENT
                                                                  17
                                                                           HCA WEST, INC., ONLY                           Date:        May 20, 2021
                                                                  18                                                      Time:        10:30 a.m. (Pacific Time)
                                                                                                                          Place:       ZoomGov
                                                                  19       HAI EAST, INC., ONLY

                                                                  20       HNA, INC., ONLY
                                                                  21

                                                                  22            Upon the Motion of Debtor HNA, Inc. to Reject ADP TotalSource Client Services Agreement
                                                                  23   (the “Motion”) filed by Debtor, HNA, Inc. (the “Debtor”); and it appearing that the relief requested
                                                                  24   is in the best interests of the Debtor’s estate and creditors; and it appearing that this court has
                                                                  25   jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this
                                                                  26   proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b); and adequate notice of the Motion
                                                                  27   having been given and the court having granted relief to provide limited notice with respect to the
                                                                  28   abandonment request for relief; and after due deliberation and sufficient cause appearing therefor;
                                                                                                                         1
                                                                       DOCS_LA:337139.1
                                                                   Case 8:20-bk-11507-ES            Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14                Desc
                                                                                                     Main Document    Page 12 of 22


                                                                   1           IT IS HEREBY ORDERED THAT:

                                                                   2           1.         The Motion is granted.

                                                                   3           2.         The ADP TotalSource Client Services Agreement dated May 12, 2009 attached as

                                                                   4   Exhibit B to the Motion (the “Contract”) is rejected effective as of April 28, 2021.

                                                                   5           3.         The Debtor shall serve this Order on ADP TotalSource, Inc. (“ADP TotalSource”)

                                                                   6   within three (3) business days of the entry of this Order.

                                                                   7           4.         The Debtor does not waive any claims that they may have against the ADP

                                                                   8   TotalSource, whether or not such claims are related to the Contract.

                                                                   9           5.         This court shall retain jurisdiction to hear and determine all matters arising from the

                                                                  10   implementation of this Order.

                                                                  11           6.         Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062, or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   9014, or otherwise, the terms and conditions of this Order shall be immediately effective and
                                        LOS ANGELES, CALIFORNIA




                                                                  13   enforceable upon its entry.
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15                                                       ###

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:337139.1                                      2
                                                                   Case 8:20-bk-11507-ES   Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14   Desc
                                                                                            Main Document    Page 13 of 22


                                                                   1

                                                                   2                           EXHIBIT B
                                                                   3

                                                                   4

                                                                   5
                                                                                                         Contract
                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                              1
                                                                       DOCS_LA:337139.1
Case 8:20-bk-11507-ES   Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14   Desc
                         Main Document    Page 14 of 22
Case 8:20-bk-11507-ES   Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14   Desc
                         Main Document    Page 15 of 22
Case 8:20-bk-11507-ES   Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14   Desc
                         Main Document    Page 16 of 22
Case 8:20-bk-11507-ES   Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14   Desc
                         Main Document    Page 17 of 22
Case 8:20-bk-11507-ES   Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14   Desc
                         Main Document    Page 18 of 22
Case 8:20-bk-11507-ES   Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14   Desc
                         Main Document    Page 19 of 22
             Case 8:20-bk-11507-ES                  Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14                                      Desc
                                                     PROOF
                                                     Main  OF SERVICE OF
                                                          Document       DOCUMENT
                                                                      Page 20 of 22
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the document entitled: NOTICE AND MOTION OF DEBTOR HNA, INC. FOR THE ENTRY OF AN
 ORDER AUTHORIZING REJECTION, PURSUANT TO 11 U.S.C. § 365(A), OF ADP TOTALSOURCE CLIENT
 SERVICES AGREEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT; DECLARATION OF DAVID
 STAPLETON IN SUPPORT THEREOF

 will be served as set forth below:


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
 and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 4/28/2021, I
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on
 the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                          Service information continued on attached page



 2. SERVED BY UNITED STATES MAIL: On (date), 4/28/2021 I served the following persons and/or entities at the last known
 addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
 the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration
 that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page



 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
 person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the following persons
 and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
 facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
 overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page




 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 4/28/2021                               Nancy Lockwood                                           /s/ Nancy Lockwood
  Date                                   Printed Name                                               Signature
              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
 DOCS_LA:329989.2
           Case 8:20-bk-11507-ES                   Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14                                      Desc
                                                    Main Document    Page 21 of 22
1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Karol K Denniston karol.denniston@squirepb.com,
         travis.mcroberts@squirepb.com;sarah.conley@squirepb.com;karol-k-denniston-9025@ecf.pacerpro.com
        Michael J Hauser michael.hauser@usdoj.gov
        John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
        Mark E McKane mark.mckane@kirkland.com, mmckane@kirkland.com;alevin@kirkland.com;lydia-yale-
         8751@ecf.pacerpro.com
        Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
        David L. Neale dln@lnbyb.com
        Victoria Newmark vnewmark@pszjlaw.com
        Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
        Jason H Rosell jrosell@pszjlaw.com, mrenck@pszjlaw.com
        Jeffrey Snyder eservice@bilzin.com, eservice@bilzin.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        Michael J. Weiland mweiland@wgllp.com,
         kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

2. SERVED BY UNITED STATES MAIL:

ADP TotalSource, Inc.
Attn.: Dawn Amat, General Manager
10200 Sunset Drive
Miami, FL 33173

ADP TotalSource, Inc.
Attn.: Barry Eisler, Director
10200 Sunset Drive
Miami, FL 33173

ADP TotalSource, Inc.
Officer, Director, Manager
PO Box 55772
Boston, MA 02205

Register Agent of Service for
ADP TotalSource, Inc.
CT Corporation System
c/o CT Corporation System
1200 South Pine Island Road
Plantation, FL 33324

See attached mailing list.




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
DOCS_LA:329989.2
              Case 8:20-bk-11507-ES    Doc 479 Filed 04/28/21 Entered 04/28/21 15:39:14     Desc
                                        Main Document    Page 22 of 22

 Request for Special Notice Pursuant   Mark McKane, P.C.                Michael De Vries
 to 2002                               Adam R. Alper                    Christopher Lawless
                                       Brandon H. Brown                 KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS LLP             555 South Flower Street
                                       555 California Street            Los Angeles, CA 90071
                                       San Francisco, CA 94104

 Chad J. Husnick                                                        Christopher J. Giaimo, Esq.
 KIRKLAND & ELLIS LLP                                                   Squire Patton Boggs (US) LLP
 300 North LaSalle                                                      2550 M Street, NW
 Chicago, IL 60654                                                      Washington, DC 20037




DOCS_LA:328743.2 38393/001
